DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 11, 17-18, 22, and 24 objected to because of the following informalities:
In claim 1, line 1; “the onset” should be changed to “an onset”.
In claim 17, line 10; “the newborn” should be changed to “the infant subject” for consistency”.
In claim 18, line 8; “the newborn” should be changed to “the infant subject” for consistency”.
In claim 22, line 11; “the newborn” should be changed to “the infant subject” for consistency”.
In claim 24, line 8; “the newborn” should be changed to “the infant subject” for consistency”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-9, 11-12, 14, and 16-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation “less than about 2mm” .The term “less than about 2mm” is a relative term which renders the claim indefinite. The term “about 2mm” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification gives examples of 1.5 mm and 1 mm as being thicknesses of less than about 2 mm, however it is unclear what thicknesses above 2 mm would be less than about 2 mm. Clarification is required. Accordingly, this claim is rejected under 112b.

Regarding claim 8, claim 8 recites the limitation “a width that is substantially equal”. The term “substantially equal” is a relative term which renders the claim indefinite. The term “substantially equal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Regarding claim 11, claim 11 recites the limitation “said indicative profile” in line 2. There is unclear antecedent basis for this limitation in the claim. The profile previously set forth in claim 1 is not necessary indicative but could instead by predictive. For examination purposes this limitation will be interpreted as referring to the previously set forth profile whether it is indictive or predictive.

Regarding claim 12, claim 12 recites the limitation “the oscillation in one or more of said characteristics of blood flow over time”. This limitation lacks antecedent basis. No oscillation of one or more of said characteristics of blood flow over time has previously been set forth, only a vasomotion oscillation. For examination purposes, this limitation will be interpreted as referring to an oscillation of one of the listed characteristics in claim 9.

Regarding claim 16, claim 6 recites the limitation “less than about 24 months old”. The term “less than about 24 months old” is a relative term which renders the claim indefinite. The term “about 24 months old” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification gives examples of 22, 20, 18, 16, 14 or 12 months old as months being less than about 24 months old, however it is unclear how many days over 24 months old would still be considered to be less than about 24 months old. Clarification is required. Accordingly, this claim is rejected under 112b.

Regarding claim 19, claim 19 recites the limitation “less than about 2mm” .The term “less than about 2mm” is a relative term which renders the claim indefinite. The term “about 2mm” is not defined by the claim, the specification does not provide a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 9, 14, 16-18, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kliot et al. (US20060100530, hereafter Kliot), Alvisi et al. (Alvisi et al., Evaluation of cerebral blood flow changes by transfontanelle Doppler ultrasound in infantile hydrocephalus., Childs Nerv Syst. 1985;1(5):244-7. doi: 10.1007/BF00272019., hereafter Alvisi), and Vignon et al. (US20190353764, hereafter Vignon).
Regarding claim 1, Kliot discloses a method for monitoring or predicting the onset or progression of a disease or pathological condition and/or a response to treatment (Kliot, Para 26; “This analytical system is used by doctors and other health care professionals to evaluate the condition of a patient and formulate diagnoses, prognoses, etc. Subject data may also be transferred, from the patient data recording and storage device and/or from the separate data processing and analytical system to a remote data storage and archiving facility”) (Kliot, Para 35; “Systems of the present invention incorporating emboli detection features may be used to assess a subject's risk for stroke and other blood flow abnormalities and to assess the efficacy of treatment regimen”) in an infant vertebrate animal subject (Kliot, Para 28; “Systems of the present invention may be employed as a highly effective child and infant monitor. Such a monitoring device may incorporate many of the functions identified above”), said method comprising
transmitting unfocused ultrasound pulses into the subject’s skull (Kliot, Para 32; “Blood flow and blood flow anomaly detection and monitoring is preferably accomplished using an ambulatory ultrasound source/receiver system that may be mounted on or applied to a patient's skull”);
receiving reflections of the ultrasound pulses at the ultrasound transducer; generating pulse-Doppler response signals from the reflections; and processing the pulse-Doppler response signals to determine a characteristic of blood flow within the subject (Kliot, Para 34; “Doppler ultrasound techniques may be used to acquire data relating to blood flow velocity and ICP and may be used, as well, to detect stenoses, vasospasm, emboli and other blood flow anomalies. In addition or alternatively, acoustic properties of tissue, including blood, blood vessel walls, tissue in proximity to blood flow, and other tissue sites, may be assessed”);
monitoring the characteristic of blood flow over time (Kliot, Para 23; “The patient data recording and storage device may be operated to collect and/or store data continuously or intermittently”) (Kliot, Para 27; “The measurements are compared periodically to a calibrated norm and recording of the ECG data is activated for the duration of an event or for a predetermined time period when acquired measurements deviate from the norm by a predetermined amount”) (Kliot, Para 31; “a “long term” emboli detection trace corresponding to data acquired over a time period of at least several hours and up to several days or months is provided to illustrate trends and fluctuations in emboli over time that may be predictive of risk for pulmonary embolism, stroke, transient ischemic attacks, and the like. These systems are based on Doppler or other acoustic measurements”); and optionally
The profile is stated as being optional but prior art rejections of the limitations related to the profile are provided by the Examiner in the interests of compact prosecution.
establishing a profile of said characteristic over time (Kliot, Para 23; “The patient data recording and storage device may be operated to collect and/or store data continuously or intermittently”) (Kliot, Para 27; “The measurements are compared periodically to a calibrated norm and recording of the ECG data is activated for the duration of an event or for a predetermined time period when acquired measurements deviate from the norm by a predetermined amount”) (Kliot, Para 31; “a “long term” emboli detection trace corresponding to data acquired over a time period of at least several hours and up to several days or months is provided to illustrate trends and fluctuations in emboli over time that may be predictive of risk for pulmonary embolism, stroke, transient ischemic attacks, and the like. These systems are based on Doppler or other acoustic measurements”).
wherein the characteristic or the profile of said characteristic over time is indicative or predictive of the disease or pathological condition or response to treatment, or variation in said characteristic or the profile of said characteristic over time is indicative or predictive of the disease or pathological condition, or indicative or predictive of a change in the disease or pathological condition or response to treatment (Kliot, Para 23; “The patient data recording and storage device may be operated to collect and/or store data continuously or intermittently”) (Kliot, Para 27; “The measurements are compared periodically to a calibrated norm and recording of the ECG data is activated for the duration of an event or for a predetermined time period when acquired measurements deviate from the norm by a predetermined amount”) (Kliot, Para 31; “a “long term” emboli detection trace corresponding to data acquired over a time period of at least several hours and up to several days or months is provided to illustrate trends and fluctuations in emboli over time that may be predictive of risk for pulmonary embolism, stroke, transient ischemic attacks, and the like. These systems are based on Doppler or other acoustic measurements”) (Kliot, Para 20-35; discussing the various monitoring capabilities).

In an analogous infant Doppler ultrasound monitoring field of endeavor Alvisi discloses transmitting ultrasound pulses into a subject via a fontanelle or a suture in the subject’s skull (Alvisi, Abstract; “Doppler ultrasound investigation of cerebral blood flow velocity was performed in hydrocephalic infants through the anterior fontanelle.”) (Alvisi, Pg 244, Col 2, Para 2; “Fifty normal term infants underwent transfontanelle Doppler ultrasound evaluation of the ACA. Doppler flow-velocity signals were recorded over the open fontanelle by a continuous wave bidirectional Doppler velocimeter, using a 4 MHz probe (Angiodop 481, DMS).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kliot to include transmitting ultrasound pulses into the subject via a fontanelle or a suture in the subject’s skull in order to further help diagnose and treat diseases in infants related to the brain such as hydrocephalus as discussed in Alvisi (Alvisi, Col 2, Para 3).
Kliot as modified by Alvisi above does not clearly and explicitly disclose wherein the ultrasound pulses are unfocused.
In an analogous doppler ultrasound imaging field of endeavor Vignon discloses wherein Doppler ultrasound pulses are unfocused (Vignon, Para 53; “The B-mode pulses can include focused or unfocused pulses, for example unfocused pulses in the form of plane waves (to be coherently combined) or focused pulses or waves (to be coherently or not coherently combined)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kliot as modified by Alvisi above wherein the ultrasound pulses are unfocused in order to allow for the pulses to be coherently combined to generate a plurality of Doppler samples as needed as taught by Vignon (Vignon, Para 53 and 23).

Regarding claim 2, Kliot as modified by Alvisi and Vignon above discloses all of the limitations of claim 1 as discussed above.
Kliot as modified by Alvisi and Vignon above further discloses wherein said characteristic of blood flow is a characteristic of blood flow through a plurality of vessels (Kliot, Para 36; “Multiple target vessels or multiple target locations within multiple vessels or multiple locations within a single vessel may be monitored simultaneously or sequentially using ultrasound data acquisition techniques”); at two or more different depths (Kliot, Para 8; “Blood flow velocities from the cerebral arteries, […] can be sampled by altering the transducer location and angle, and the instrument's depth setting”); through one or more vessels of the minor circulation and/or through one or more vessels of the major circulation (Kliot, Para 33; “A property of blood flow, such as acoustic scatter or flow velocity, may be determined in any blood vessel. For determination of ICP and emboli detection applications, arteries that traverse, or enter or exit CNS tissue (collectively, “cranial blood vessels”) are preferred […] Blood flow properties are preferably detected using ultrasound techniques such as Doppler and Transcranial Doppler (TCD) ultrasound techniques, which are well known in the art”).

Regarding claim 5, Kliot as modified by Alvisi and Vignon above discloses all of the limitations of claim 1 as discussed above.
Kliot does not clearly and explicitly disclose wherein the method comprises transmitting ultrasound pulses into the subject via no more than one fontanelle or suture at any one time.
However, Alvisi further discloses transmitting ultrasound pulses into a subject via no more than one fontanelle or suture at any one time (Alvisi, Abstract; “Doppler ultrasound investigation of cerebral blood flow velocity was performed in hydrocephalic infants through the anterior fontanelle.” Emphasis added) (Alvisi, Pg 244, Col 2, Para 3; “Doppler flow-velocity signals were recorded over the open fontanelle” Emphasis added).
Such a modification amounts to the mere combination of known prior art parts to yield predictable results, which has previously been held to involve no more than routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kliot as modified by Alvisi and Vignon above wherein the method comprises transmitting ultrasound pulses into the subject via no more than one fontanelle or suture at any one time in order to further help diagnose (Alvisi, Col 2, Para 3).

Regarding claim 6, Kliot as modified by Alvisi and Vignon above discloses all of the limitations of claim 1 as discussed above.
Kliot as modified by Alvisi and Vignon above further discloses wherein the ultrasound transducer has only a single transducer element (Kliot, Para 68; “A single acoustic transducer, […] may be operated both as a source and a detector”).

Regarding claim 7, Kliot as modified by Alvisi and Vignon above discloses all of the limitations of claim 1 as discussed above.
Kliot does not clearly and explicitly disclose transmitting the ultrasound pulses as plane-wave pulses.
However, Vignon further discloses transmitting the ultrasound pulses as plane-wave pulses (Vignon, Para 53; “The B-mode pulses can include focused or unfocused pulses, for example unfocused pulses in the form of plane waves (to be coherently combined) or focused pulses or waves (to be coherently or not coherently combined)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kliot as modified by Alvisi and Vignon above to include transmitting the ultrasound pulses as plane-wave pulses in order to allow for the pulses to be coherently combined to generate a plurality of Doppler samples as needed as taught by Vignon (Vignon, Para 53 and 23).

Regarding claim 9, Kliot as modified by Alvisi and Vignon above discloses all of the limitations of claim 1 as discussed above.
Kliot as modified by Alvisi and Vignon above further discloses wherein the characteristic of blood flow is the maximum velocity (Kliot, Para 82; “This may be useful, for example, for cases where systems for automatically identifying the feature of interest  […] We will use the example of finding the maximum flow velocity in the middle cerebral artery”) (Kliot, Para 82-87; discussing measuring maximum and minimum blood flow velocity).

Regarding claim 14, Kliot as modified by Alvisi and Vignon above discloses all of the limitations of claim 1 as discussed above.
Kliot does not clearly and explicitly disclose wherein the fontanelle is the anterior fontanelle, the posterior fontanelle, the sphenoidal fontanelle or the mastoid fontanelle.
However, Alvisi further discloses wherein the fontanelle through which the doppler is transmitted is the anterior fontanelle (Alvisi, Abstract; “Doppler ultrasound investigation of cerebral blood flow velocity was performed in hydrocephalic infants through the anterior fontanelle.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kliot as modified by Alvisi and Vignon above wherein the fontanelle is the anterior fontanelle in order to further help diagnose and treat diseases in infants related to the brain such as hydrocephalus as discussed in Alvisi (Alvisi, Col 2, Para 3).

Regarding claim 16, Kliot as modified by Alvisi and Vignon above discloses all of the limitations of claim 1 as discussed above.
Kliot as modified by Alvisi and Vignon above further discloses wherein the infant subject is a human subject less than about 24 months old (Kliot, Para 28; “Systems of the present invention may be employed as a highly effective […] infant monitor”).

Regarding claim 17, Kliot as modified by Alvisi and Vignon above discloses all of the limitations of claim 1 as discussed above.
Kliot does not clearly and explicitly disclose wherein the pathological condition is
(a) brain injury; (b) patent ductus arteriosus; (c) a congenital heart defect; (d) sepsis; (e) cerebral infection; (f) haemodynamic instability; (g) hydrocephalus; (h) persistent pulmonary hypertension of the newborn; (i) infant respiratory distress syndrome; (j) hypovolemia; (k) hypotension; (l) intracranial haemorrhage; (m) cerebral infarction; (n) seizure; (o) neonatal abstinence syndrome; (p) vascular malformations of the brain; (q) vasomotor dysfunction; (r) dysfunctional cerebral haemodynamic autoregulation; or (s) preterm birth or a complication thereof.
However, Alvisi further discloses wherein a pathological condition being monitored by doppler imaging of cerebral blood flow is a brain injury, hydrocephalus, intracranial haemorrhage, seizure, or cerebral infection (Alvis, Pg 244, Col 1, Para 1; “cerebral blood flow (CBF) velocity by the transfontanelle Doppler technique may provide a noninvasive estimate of changes in the cerebral circulation in infants with hydrocephalus [9], intracranial hemorrhages [1, 4, 18, 20, 21], patent ductus arteriosus [6, 12, 17, 24], seizures [16], cerebral edema [22], and bacterial meningitis [14].”).
The use of the techniques of monitoring a brain injury, hydrocephalus, intracranial haemorrhage, seizure, or cerebral infection taught by Alvisi in the invention of Doppler imaging system would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of monitoring the patient for the diseases; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kliot as modified by Alvisi and Vignon above wherein the pathological condition is hydrocephalus, intracranial haemorrhage, seizure, or cerebral infection in order to further help diagnose and treat diseases in infants as discussed in Alvisi (Alvisi, Col 2, Para 3).

Regarding claim 18, Kliot as modified by Alvisi and Vignon above discloses all of the limitations of claim 17 as discussed above.
Kliot does not clearly and explicitly disclose wherein the brain injury is (i) a brain injury caused by intracranial haemorrhage; (ii) periventricular leukomalacia; (iii) a brain injury caused by infection; (iv) a brain injury caused by sepsis; (v) a brain injury caused by persistent pulmonary hypertension of the newborn; (vi) hypoxic ischemic encephalopathy; (vii) hypoxic brain injury caused by asphyxia; (viii) a brain injury, caused by reduced or unstable cerebral blood flow during clinical intervention; (ix) a 
However, Alvisi further discloses wherein a brain injury being monitored by doppler imaging of cerebral blood flow is a brain injury caused by hydrocephalus, a brain injury caused by intracranial haemorrhage, seizure, or a brain injury caused by infection (Alvis, Pg 244, Col 1, Para 1; “cerebral blood flow (CBF) velocity by the transfontanelle Doppler technique may provide a noninvasive estimate of changes in the cerebral circulation in infants with hydrocephalus [9], intracranial hemorrhages [1, 4, 18, 20, 21], patent ductus arteriosus [6, 12, 17, 24], seizures [16], cerebral edema [22], and bacterial meningitis [14].”).
The use of the techniques of monitoring a brain injury caused by hydrocephalus, intracranial haemorrhage, seizure, or cerebral infection taught by Alvisi in the invention of Doppler imaging system would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of monitoring the patient; and similar modifications have previously been held to involve only routine 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kliot as modified by Alvisi and Vignon above wherein the brain injury is a brain injury caused by hydrocephalus, a brain injury caused by intracranial haemorrhage, seizure, or a brain injury caused by infection in order to further help diagnose and treat diseases in infants as discussed in Alvisi (Alvisi, Col 2, Para 3).

Regarding claim 22, Kliot as modified by Alvisi and Vignon above discloses all of the limitations of claim 1 as discussed above.
Kliot as modified by Alvisi and Vignon above further discloses wherein the characteristic or the profile of said characteristic over time is indicative or predictive of said disease or pathological condition, or variation in said characteristic or the profile of said characteristic over time is indicative or predictive of said disease or pathological condition or is indicative or predictive of a change in the subject’s disease or pathological condition (Kliot, Para 31; “a “long term” emboli detection trace corresponding to data acquired over a time period of at least several hours and up to several days or months is provided to illustrate trends and fluctuations in emboli over time that may be predictive of risk for pulmonary embolism, stroke, transient ischemic attacks, and the like. These systems are based on Doppler or other acoustic measurements”) (Kliot, Para 20-35; discussing the various monitoring capabilities); and
(Kliot, Para 35; “Systems of the present invention incorporating emboli detection features may be used to assess a subject's risk for stroke and other blood flow abnormalities and to assess the efficacy of treatment regimen”) (Kliot, Para 38; “Systems of the present invention provide long term monitoring of ambulatory patients to identify events and abnormalities that are asymptomatic and/or infrequently experienced and also provide effective assessment of treatment regimen”).
Kliot does not clearly and explicitly disclose wherein the pathological condition is
(a) brain injury; (b) patent ductus arteriosus; (c) a congenital heart defect; (d) sepsis; (e) cerebral infection; (f) haemodynamic instability; (g) hydrocephalus; (h) persistent pulmonary hypertension of the newborn; (i) infant respiratory distress syndrome; (j) hypovolemia; (k) hypotension; (l) intracranial haemorrhage; (m) cerebral infarction; (n) seizure; (o) neonatal abstinence syndrome; (p) vascular malformations of the brain; (q) vasomotor dysfunction; (r) dysfunctional cerebral haemodynamic autoregulation; or (s) preterm birth or a complication thereof.
However, Alvisi further discloses wherein a pathological condition being monitored by doppler imaging of cerebral blood flow is a brain injury, hydrocephalus, intracranial haemorrhage, seizure, or cerebral infection (Alvis, Pg 244, Col 1, Para 1; “cerebral blood flow (CBF) velocity by the transfontanelle Doppler technique may provide a noninvasive estimate of changes in the cerebral circulation in infants with hydrocephalus [9], intracranial hemorrhages [1, 4, 18, 20, 21], patent ductus arteriosus [6, 12, 17, 24], seizures [16], cerebral edema [22], and bacterial meningitis [14].”).
The use of the techniques of monitoring a brain injury, hydrocephalus, intracranial haemorrhage, seizure, or cerebral infection taught by Alvisi in the invention of Doppler imaging system would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of monitoring the patient for the diseases; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kliot as modified by Alvisi and Vignon above wherein the pathological condition is hydrocephalus, intracranial haemorrhage, seizure, or cerebral infection in order to further help diagnose and treat diseases in infants as discussed in Alvisi (Alvisi, Col 2, Para 3).

Regarding claim 23, Kliot as modified by Alvisi and Vignon above discloses all of the limitations of claim 1 as discussed above.
Kliot as modified by Alvisi and Vignon above further discloses wherein the characteristic or the profile of said characteristic over time is indicative or predictive of a brain injury, or variation in said characteristic or the profile of said characteristic over (Kliot, Para 31; “a “long term” emboli detection trace corresponding to data acquired over a time period of at least several hours and up to several days or months is provided to illustrate trends and fluctuations in emboli over time that may be predictive of risk for pulmonary embolism, stroke, transient ischemic attacks, and the like. These systems are based on Doppler or other acoustic measurements”) (Kliot, Para 20-35; discussing the various monitoring capabilities); and
determining the likelihood of a brain injury occurring in said subject or progressing in said subject and treating said subject with a clinical intervention suitable for reducing or preventing said brain injury or reducing the likelihood of said brain injury (Kliot, Para 35; “Systems of the present invention incorporating emboli detection features may be used to assess a subject's risk for stroke and other blood flow abnormalities and to assess the efficacy of treatment regimen”) (Kliot, Para 38; “Systems of the present invention provide long term monitoring of ambulatory patients to identify events and abnormalities that are asymptomatic and/or infrequently experienced and also provide effective assessment of treatment regimen”).

Regarding claim 24, Kliot as modified by Alvisi and Vignon above discloses all of the limitations of claim 23 as discussed above.
Kliot does not clearly and explicitly disclose wherein the brain injury is (i) a brain injury caused by intracranial haemorrhage; (ii) periventricular leukomalacia; (iii) a brain 
However, Alvisi further discloses wherein a brain injury being monitored by doppler imaging of cerebral blood flow is a brain injury caused by hydrocephalus, a brain injury caused by intracranial haemorrhage, seizure, or a brain injury caused by infection (Alvis, Pg 244, Col 1, Para 1; “cerebral blood flow (CBF) velocity by the transfontanelle Doppler technique may provide a noninvasive estimate of changes in the cerebral circulation in infants with hydrocephalus [9], intracranial hemorrhages [1, 4, 18, 20, 21], patent ductus arteriosus [6, 12, 17, 24], seizures [16], cerebral edema [22], and bacterial meningitis [14].”).
The use of the techniques of monitoring a brain injury caused by hydrocephalus, intracranial haemorrhage, seizure, or cerebral infection taught by Alvisi in the invention 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kliot as modified by Alvisi and Vignon above wherein the brain injury is a brain injury caused by hydrocephalus, a brain injury caused by intracranial haemorrhage, seizure, or a brain injury caused by infection in order to further help diagnose and treat diseases in infants as discussed in Alvisi (Alvisi, Col 2, Para 3).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kliot, Alvisi, and Vignon as applied to claim 1 above, and further in view of Daigle et al. (US20090326379, hereafter Daigle).
Regarding claim 8, Kliot as modified by Alvisi and Vignon above discloses all of the limitations of claim 1 as discussed above.
Kliot as modified by Alvisi and Vignon above further discloses wherein the pulse-Doppler response signals aggregate reflections from across a region in the subject (Kliot, Para 76; “acoustic source(s) may be programmed to acquire data from a plurality of predetermined or programmed target sites”) (Kliot, Para 36; “Multiple target vessels or multiple target locations within multiple vessels or multiple locations within a single vessel may be monitored simultaneously or sequentially using ultrasound data acquisition techniques”).
Kliot as modified by Alvisi and Vignon above does not clearly and explicitly disclose wherein the region has a width that is substantially equal to a beam width of the transmitted ultrasound pulses at the region.
In an analogous Doppler imaging system field of endeavor Daigle discloses in Figure 1 wherein a region of interest (Daigle, Para 61; region of interest (ROI) in FIG. 1 is defined by the rectangular box 36) has a width that is substantially equal to a beam width of transmitted ultrasound pulses at the region of interest (Daigle, Para 61; “The ROI box 36 has parallel vertical lines 38 that are aligned with the ends of the respective transducer elements 20. To generate an image of the vessel 28 within the ROI, the transducer elements 20 that are aligned vertically with the ROI box 36 are selected for transmitting a beam.”) (Daigle, Figure 1; showing that the ROI has about the same width as the pulses beam width when first leaving the transducers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kliot as modified by Alvisi and Vignon wherein the region has a width that is substantially equal to a beam width of the transmitted ultrasound pulses at the region in order to allow for a very high frame which is useful for imaging rapidly changing high-velocity flow as taught by Daigle (Daigle, Para 65).

s 11-12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kliot, Alvisi, and Vignon as applied to claims 1 and 9 above, and further in view of Nikolaevna et al. (RU2686418, hereafter Nikolaevna and reciting a machine translation of RU2686418).
Regarding claim 11, Kliot as modified by Alvisi and Vignon above discloses all of the limitations of claim 1 as discussed above.
Kliot as modified by Alvisi and Vignon above does not clearly and explicitly disclose wherein said indicative profile is a low frequency oscillation in one or more of said characteristics of blood flow over time.
In an analogous Doppler imaging system field of endeavor Nikolaevna discloses wherein a low frequency oscillation in a characteristic of blood flow over time is monitored (Nikolaevna, Pg 3, Para 2; “of low-frequency (0.05-0.15 Hz) oscillations of tissue blood flow (LF) is an indicator due to the myogenic modulation mechanism,”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kliot as modified by Alvisi and Vignon above wherein said indicative profile is a low frequency oscillation in one or more of said characteristics of blood flow over time in order to allow for monitoring for parameters such as myogenic modulation and arterial vessel spasms which helps with prognoses as taught by Nikolaevna (Nikolaevna, Pg 3, Para 2-3).

Regarding claim 12, Kliot as modified by Alvisi and Vignon above discloses all of the limitations of claim 9 as discussed above.

In an analogous Doppler imaging system field of endeavor Nikolaevna discloses wherein oscillation in a characteristic of blood flow over time has a frequency of 0.01 to 0.2 Hz (Nikolaevna, Pg 3, Para 2; “of low-frequency (0.05-0.15 Hz) oscillations of tissue blood flow (LF) is an indicator due to the myogenic modulation mechanism,”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kliot as modified by Alvisi and Vignon above does not clearly and explicitly disclose wherein the vasomotion oscillation or the oscillation in one or more of said characteristics of blood flow over time has a frequency of 0.01 to 0.2 Hz in order to allow for monitoring for parameters such as myogenic modulation and arterial vessel spasms which helps with prognoses as taught by Nikolaevna (Nikolaevna, Pg 3, Para 2-3).

Regarding claim 25, Kliot as modified by Alvisi and Vignon above discloses all of the limitations of claim 11  as discussed above.
Kliot as modified by Alvisi and Vignon above does not clearly and explicitly disclose wherein the vasomotion oscillation or the oscillation in one or more of said characteristics of blood flow over time has a frequency of 0.01 to 0.2 Hz.
In an analogous Doppler imaging system field of endeavor Nikolaevna discloses wherein oscillation in a characteristic of blood flow over time has a frequency of 0.01 to  (Nikolaevna, Pg 3, Para 2; “of low-frequency (0.05-0.15 Hz) oscillations of tissue blood flow (LF) is an indicator due to the myogenic modulation mechanism,”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kliot as modified by Alvisi and Vignon above does not clearly and explicitly disclose wherein the vasomotion oscillation or the oscillation in one or more of said characteristics of blood flow over time has a frequency of 0.01 to 0.2 Hz in order to allow for monitoring for parameters such as myogenic modulation and arterial vessel spasms which helps with prognoses as taught by Nikolaevna (Nikolaevna, Pg 3, Para 2-3).

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kliot et al. (US20060100530, hereafter Kliot), Alvisi et al. (Alvisi et al., Evaluation of cerebral blood flow changes by transfontanelle Doppler ultrasound in infantile hydrocephalus., Childs Nerv Syst. 1985;1(5):244-7. doi: 10.1007/BF00272019., hereafter Kliot), Vignon et al. (US20190353764, hereafter Vignon), and Nikolaevna et al. (RU2686418, hereafter Nikolaevna and reciting a machine translation of RU2686418).
Regarding claim 19, Kliot discloses a method for providing an indication of health (Kliot, Para 26; “This analytical system is used by doctors and other health care professionals to evaluate the condition of a patient and formulate diagnoses, prognoses, etc. Subject data may also be transferred, from the patient data recording and storage device and/or from the separate data processing and analytical system to a remote data storage and archiving facility”) (Kliot, Para 35; “Systems of the present invention incorporating emboli detection features may be used to assess a subject's risk for stroke and other blood flow abnormalities and to assess the efficacy of treatment regimen”) of an infant vertebrate animal subject (Kliot, Para 28; “Systems of the present invention may be employed as a highly effective child and infant monitor. Such a monitoring device may incorporate many of the functions identified above”), said method comprising
transmitting unfocused ultrasound pulses into the subject’s skull (Kliot, Para 32; “Blood flow and blood flow anomaly detection and monitoring is preferably accomplished using an ambulatory ultrasound source/receiver system that may be mounted on or applied to a patient's skull”);
receiving reflections of the ultrasound pulses at the ultrasound transducer; generating pulse-Doppler response signals from the reflections; and processing the pulse-Doppler response signals to determine a characteristic of blood flow within the subject (Kliot, Para 34; “Doppler ultrasound techniques may be used to acquire data relating to blood flow velocity and ICP and may be used, as well, to detect stenoses, vasospasm, emboli and other blood flow anomalies. In addition or alternatively, acoustic properties of tissue, including blood, blood vessel walls, tissue in proximity to blood flow, and other tissue sites, may be assessed”);
monitoring the characteristic of blood flow over time (Kliot, Para 23; “The patient data recording and storage device may be operated to collect and/or store data continuously or intermittently”) (Kliot, Para 27; “The measurements are compared periodically to a calibrated norm and recording of the ECG data is activated for the duration of an event or for a predetermined time period when acquired measurements deviate from the norm by a predetermined amount”) (Kliot, Para 31; “a “long term” emboli detection trace corresponding to data acquired over a time period of at least several hours and up to several days or months is provided to illustrate trends and fluctuations in emboli over time that may be predictive of risk for pulmonary embolism, stroke, transient ischemic attacks, and the like. These systems are based on Doppler or other acoustic measurements”); and
establishing a profile of said characteristic over time (Kliot, Para 23; “The patient data recording and storage device may be operated to collect and/or store data continuously or intermittently”) (Kliot, Para 27; “The measurements are compared periodically to a calibrated norm and recording of the ECG data is activated for the duration of an event or for a predetermined time period when acquired measurements deviate from the norm by a predetermined amount”) (Kliot, Para 31; “a “long term” emboli detection trace corresponding to data acquired over a time period of at least several hours and up to several days or months is provided to illustrate trends and fluctuations in emboli over time that may be predictive of risk for pulmonary embolism, stroke, transient ischemic attacks, and the like. These systems are based on Doppler or other acoustic measurements”).
wherein the characteristic or the profile of said characteristic over time is indicative of the health of the subject (Kliot, Para 23; “The patient data recording and storage device may be operated to collect and/or store data continuously or intermittently”) (Kliot, Para 27; “The measurements are compared periodically to a calibrated norm and recording of the ECG data is activated for the duration of an event or for a predetermined time period when acquired measurements deviate from the norm by a predetermined amount”) (Kliot, Para 31; “a “long term” emboli detection trace corresponding to data acquired over a time period of at least several hours and up to several days or months is provided to illustrate trends and fluctuations in emboli over time that may be predictive of risk for pulmonary embolism, stroke, transient ischemic attacks, and the like. These systems are based on Doppler or other acoustic measurements”) (Kliot, Para 20-35; discussing the various monitoring capabilities).
Kliot does not clearly and explicitly disclose transmitting unfocused ultrasound pulses into the subject via a fontanelle or a suture in the subject’s skull or via an area of the subject’s skull which has an average thickness of less than about 2mm from an ultrasound transducer that is fastened to an external surface of the subject’s skull and wherein said indicative profile is a low frequency oscillation in one or more of said characteristics of blood flow over time.
In an analogous infant Doppler ultrasound monitoring field of endeavor Alvisi discloses transmitting ultrasound pulses into a subject via a fontanelle or a suture in the subject’s skull (Alvisi, Abstract; “Doppler ultrasound investigation of cerebral blood flow velocity was performed in hydrocephalic infants through the anterior fontanelle.”) (Alvisi, Pg 244, Col 2, Para 2; “Fifty normal term infants underwent transfontanelle Doppler ultrasound evaluation of the ACA. Doppler flow-velocity signals were recorded over the open fontanelle by a continuous wave bidirectional Doppler velocimeter, using a 4 MHz probe (Angiodop 481, DMS).”).
(Alvisi, Col 2, Para 3).
Kliot as modified by Alvisi above does not clearly and explicitly disclose wherein the ultrasound pulses are unfocused and wherein said indicative profile is a low frequency oscillation in one or more of said characteristics of blood flow over time.
In an analogous doppler ultrasound imaging field of endeavor Vignon discloses wherein Doppler ultrasound pulses are unfocused (Vignon, Para 53; “The B-mode pulses can include focused or unfocused pulses, for example unfocused pulses in the form of plane waves (to be coherently combined) or focused pulses or waves (to be coherently or not coherently combined)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kliot as modified by Alvisi above wherein the ultrasound pulses are unfocused in order to allow for the pulses to be coherently combined to generate a plurality of Doppler samples as needed as taught by Vignon (Vignon, Para 53 and 23).
Kliot as modified by Alvisi and Vignon above does not clearly and explicitly disclose wherein said indicative profile is a low frequency oscillation in one or more of said characteristics of blood flow over time.
In an analogous Doppler imaging system field of endeavor Nikolaevna discloses wherein a low frequency oscillation in a characteristic of blood flow over time is (Nikolaevna, Pg 3, Para 2; “of low-frequency (0.05-0.15 Hz) oscillations of tissue blood flow (LF) is an indicator due to the myogenic modulation mechanism,”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kliot as modified by Alvisi and Vignon above wherein said indicative profile is a low frequency oscillation in one or more of said characteristics of blood flow over time in order to allow for monitoring for parameters such as myogenic modulation and arterial vessel spasms which helps with prognoses as taught by Nikolaevna (Nikolaevna, Pg 3, Para 2-3).

Regarding claim 20, Kliot as modified by Alvisi and Vignon above discloses all of the limitations of claim 19 as discussed above.
Kliot as modified by Alvisi and Vignon above does not clearly and explicitly disclose wherein the vasomotion oscillation or the oscillation in one or more of said characteristics of blood flow over time has a frequency of 0.01 to 0.2 Hz.
In an analogous Doppler imaging system field of endeavor Nikolaevna discloses wherein oscillation in a characteristic of blood flow over time has a frequency of 0.01 to 0.2 Hz (Nikolaevna, Pg 3, Para 2; “of low-frequency (0.05-0.15 Hz) oscillations of tissue blood flow (LF) is an indicator due to the myogenic modulation mechanism,”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kliot as modified by Alvisi and Vignon above does not clearly and explicitly disclose wherein the vasomotion oscillation or the (Nikolaevna, Pg 3, Para 2-3).
	
Regarding claim 21, Kliot as modified by Alvisi and Vignon above discloses all of the limitations of claim 20 as discussed above.
Kliot as modified by Alvisi and Vignon above further discloses wherein the characteristic of blood flow is arterial blood flow velocity (Kliot, Para 20; “The present invention provides ambulatory, noninvasive monitoring systems for acquiring and storing data relating to one or more of the following physiological parameters: […] blood flow velocity”) (Kliot, Para 31; “These systems are based on Doppler or other acoustic measurements, such as acoustic scatter, taken from a target site on or within or in proximity to a blood vessel such as the MCA, a carotid artery, another cranial blood vessel”) (Kliot, Para 7-20; discussing the various medical applications of measuring artery blood flow).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN DENNY LI/Examiner, Art Unit 3793